In an action by an attorney at law to recover the reasonable value of legal services rendered, the attorney appeals from a judgment of the Supreme Court, Kings County, dated August 18, 1960, dismissing the complaint on the merits as to each cause of action; such judgment having been entered upon the decision of an Official Referee, after trial before him pursuant to the stipulation of the parties that he hear and determine the action. Judgment affirmed, with costs. No opinion. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.